DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application 62/866,818 under 35 U.S.C. 120 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 line 4 recites “the torso support being separated from the head support by a space”, but “a space”, was previously introduced. It is unclear whether Applicant intended to introduce a new space or refer to the previously introduced space. For the sake of compact prosecution, Examiner will interpret the second space to be a newly introduced space. 
Claim 10 recites the limitation "the strap" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, Examiner will interpret the strap to be in reference to the adjustment device.
Claim 11 recites the limitation "the strap" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, Examiner will interpret the strap to be in reference to the adjustment device.
Claims 10-11 are rejected as they are dependent on a rejected claim above.
Claim 12 is a duplicate claim to claim 6. Examiner will interpret claim 12 to be dependent on claim 9 for the sake of compact prosecution. 
Claim 13 rejected for being dependent on rejected claim 12.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinshaw et al (US 4170986).
With respect to claim 1, Hinshaw et al discloses A passive spine elongation device (Fig 1) comprising: a front portion (Fig 1, front 5); a rear portion pivotally connected to the front portion (Fig 2, rear portion 3 which pivots relative to front portion 5 at hinge 7); and an apex formed above the point of pivotal connection of the front portion and rear portion (Fig 2, apex at hinge 7), the front portion having opposing legs (Fig 1, opposing legs are the lower portion of the front 5 where the apertures 29 reside), a pelvic support encompassing the apex (Fig 4, surface 9 of the rear member supports the pelvis and is a portion of the apex), a torso support (Fig 3, torso support 33) and a head support positioned between the opposing legs (Fig 3, head support is the supports 25 which indirectly support the head by supporting the shoulders, supports 25 are positioned between outer surfaces of the legs), the pelvic support and the torso support being separated by a space (Fig 2, pelvic support and torso support separated by a space between the two faces and the distance of the face 11, further torso support 33 can be moved to be spaced from the face 11).  
With respect to claim 2, Hinshaw et al discloses The passive spine elongation device as claimed in claim 1, further comprising an adjustment device connected to the front portion and the rear portion and configured to control and limit the pivotal movement of the front portion with respect to the rear portion such that a predetermined apex angle is formed between the front portion and the rear portion (Fig 2, transverse member 43 which extends between the front 5 and back 3 portions and limits pivoting of the portions when in place so that the apex angle is formed and controlled).
With respect to claim 5, Hinshaw et al discloses The passive spine elongation device as claimed in claim 1, further comprising a space between the head support and the torso support (Fig 3, col 6 ln 5-10, col 5 ln 60-65, the torso support 33 and head support 25 are independently adjustable and thus may be placed so that there is a space there between).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hinshaw et al in view of Chapman (US 4432108).
With respect to claim 3, Hinshaw et al discloses The passive spine elongation device as claimed in claim 1.
Hinshaw et al is silent on wherein the rear portion comprises opposing legs and a leg support connecting the opposing legs.  
Chapman teaches an analogous folding user support with a supporting front and back surface of hinging member 55, further comprising a frame 17/18, each of a front and back with a pair of frame legs 27 (Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hinshaw et al with the addition of the frame as taught by Chapman in order to add additional support to the system especially around the outer periphery (Chapman col 3 ln 10-20).
With respect to claim 4, Hinshaw et al discloses The passive spine elongation device as claimed in claim 2.
Hinshaw et al is silent on wherein the adjustment device comprises a strap having one end connected to the front portion and an opposing end connected to the rear portion, and a length adjusting portion to enable the strap length to be adjusted.  
Chapman teaches an analogous user support with an adjustment system 34 wherein the adjustment device comprises a strap 35 having one end connected to the front portion 17 and an opposing end connected to the rear portion 18 (Fig 1), and a length adjusting portion 38 to enable the strap length to be adjusted (col 3 ln 50-55).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention replacement of the adjustment member of Hinshaw et al with the adjustment means as taught by Chapman in order to have a system with an infinite amount of adjustment positions (Chapman col 2 ln 55-60).
With respect to claim 6, Hinshaw et al/Chapman discloses The passive spine elongation device as claimed in claim 2, wherein the predetermined apex angle comprises an angle in a range of 80 - 100 degrees (Chapman col 2ln 60-65, infinite possibility of angles, including 80-100 degrees; a range including the limitation range thus meets the limitations range, see MPEP 2144.05).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention replacement of the adjustment member of Hinshaw et al with the adjustment means as taught by Chapman in order to have a system with an infinite amount of adjustment positions (Chapman col 2 ln 55-60).
 With respect to claim 7, Hinshaw et al/Chapman discloses The passive spine elongation device as claimed in claim 2, wherein the head support includes a hole for receiving a user's face while in a prone position on the device (Hinshaw et al Fig 1, hole is space between pads 25 of head support 25; Hole- an area where something is missing. Meriam-Webster.).  
With respect to claim 8, Hinshaw et al/Chapman discloses The passive spine elongation device as claimed in claim 4, wherein adjusting the length of the strap adjusts a distance between the front portion and the rear portion, and thereby adjusts a height of the apex and the predetermined apex angle (Chapman Fig 1, length adjustment portion is strap 35 which controls the apex angle between the legs).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention replacement of the adjustment member of Hinshaw et al with the adjustment means as taught by Chapman in order to have a system with an infinite amount of adjustment positions (Chapman col 2 ln 55-60).
 
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hinshaw in view of Chapman.
With respect to claim 9, Hinshaw et al discloses A passive spine elongation device (Fig 1) comprising: a front portion having opposing front legs (Fig 1, front 5, opposing legs are the lower portion of the front 5 where the apertures 29 reside), a pelvic support (Fig 4, surface 9 of the rear member supports the pelvis and is a portion of the apex), a torso support (Fig 3, torso support 33) and a head support positioned between the opposing legs (Fig 3, head support is the supports 25 which indirectly support the head by supporting the shoulders; supports 25 and 33 are positioned between outer surfaces of the legs), the pelvic support and the torso support being separated by a space, the torso support being separated from the head support by a space (Fig 2, pelvic support and torso support separated by a space between the two faces and the distance of the face 11, further torso support 33 can be moved to be spaced from the face 11); … and an adjustment device having one end connected to the front portion and an opposing end connected to the rear portion, the adjustment device being configured to control and limit the pivotal movement … (Fig 2, transverse member 43 which extends between the front 5 and back 3 portions and limits pivoting of the portions when in place so that the apex angle is formed and controlled).  
Hinshaw et al is silent on a rear portion having opposing rear legs pivotally connected to the front portion and a leg support connecting the opposing rear legs; the adjustment device being configured to control and limit the pivotal movement of the front legs with respect to the rear legs such that a predetermined apex angle is formed between the front legs and the rear legs.
Chapman teaches an analogous folding user support with a supporting front and back surface of hinging member 55, further comprising a frame 17/18, each of a front and back with a pair of frame legs 27 (Fig 1), with an adjustment member 34 which controls the apex formed between the front legs and the rear legs (Fig 1, col 3 ln 30-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hinshaw et al with the addition of the frame as taught by Chapman in order to add additional support to the system especially around the outer periphery (Chapman col 3 ln 10-20) and replacement of the adjustment member of Hinshaw et al with the adjustment means as taught by Chapman in order to have a system with an infinite amount of adjustment positions (Chapman col 2 ln 55-60).
With respect to claim 10, Hinshaw et al/Chapman discloses The passive spine elongation device as claimed in claim 9, wherein the adjustment device further comprises a length adjusting portion to enable the strap length to be adjusted (Chapman Fig 1, length adjustment portion is strap 35).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention replacement of the adjustment member of Hinshaw et al with the adjustment means as taught by Chapman in order to have a system with an infinite amount of adjustment positions (Chapman col 2 ln 55-60).
With respect to claim 11, Hinshaw et al/Chapman discloses The passive spine elongation device as claimed in claim 10, wherein adjusting the length of the strap adjusts a distance between the front legs and the rear legs, and thereby adjusts a height of the apex and the predetermined apex angle (Chapman Fig 1, length adjustment portion is strap 35 which controls the apex angle between the legs).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention replacement of the adjustment member of Hinshaw et al with the adjustment means as taught by Chapman in order to have a system with an infinite amount of adjustment positions (Chapman col 2 ln 55-60).
With respect to claim 12, Hinshaw et al/Chapman discloses The passive spine elongation device as claimed in claim 2 (interpreted to be claim 9, see 112 rejection above), wherein the predetermined apex angle comprises an angle in a range of 80- 100 degrees (Chapman col 2 ln 60-65, infinite possibility of angles, including 80-100 degrees; a range including the limitation range thus meets the limitations range, see MPEP 2144.05).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention replacement of the adjustment member of Hinshaw et al with the adjustment means as taught by Chapman in order to have a system with an infinite amount of adjustment positions (Chapman col 2 ln 55-60).
With respect to claim 13, Hinshaw et al/Chapman discloses The passive spine elongation device as claim in claim 12, further comprising: an angle A at which the front legs contact a ground surface; and an angle C at which the rear legs contact the ground surface, wherein a combined total of angles A and C will be in a range of 100-80 degrees based on the apex angle B (Chapman col 2 ln 60-65, infinite possibility of angles, including a combined total of angles A and C will be in a range of 100-80 degrees; a range including the limitation range thus meets the limitations range, see MPEP 2144.05).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention replacement of the adjustment member of Hinshaw et al with the adjustment means as taught by Chapman in order to have a system with an infinite amount of adjustment positions (Chapman col 2 ln 55-60).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ettinger (US 2764150) and Kiefer (US 5718722) are cited to show that characteristics of the instant application are well known to those of ordinary skill in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/             Examiner, Art Unit 3786